Name: Council Decision (CFSP) 2017/2161 of 20 November 2017 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine)
 Type: Decision
 Subject Matter: cooperation policy;  Europe;  European construction
 Date Published: 2017-11-21

 21.11.2017 EN Official Journal of the European Union L 304/48 COUNCIL DECISION (CFSP) 2017/2161 of 20 November 2017 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 July 2014, the Council adopted Decision 2014/486/CFSP (1) on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine). (2) On 3 December 2015, the Council adopted Decision (CFSP) 2015/2249 (2), extending the mandate until 30 November 2017 and providing EUAM Ukraine with a financial reference amount until 30 November 2016. (3) Council Decision (CFSP) 2016/712 (3) adapted the financial reference amount for the period until 30 November 2016, and Council Decision (CFSP) 2016/2083 (4) provided for a financial reference amount for the period from 1 December 2016 until 30 November 2017. (4) Following the 2017 Strategic Review, EUAM Ukraine should be extended until 31 May 2019. (5) A financial reference amount for the period from 1 December 2017 until 31 May 2019 should be provided for. (6) Decision 2014/486/CFSP should therefore be amended accordingly. (7) EUAM Ukraine will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/486/CFSP is amended as follows: (1) in Article 14, paragraph 1 is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EUAM Ukraine until 30 November 2014 shall be EUR 2 680 000. The financial reference amount intended to cover the expenditure related to EUAM Ukraine for the period from 1 December 2014 to 30 November 2015 shall be EUR 13 100 000. The financial reference amount intended to cover the expenditure related to EUAM Ukraine for the period from 1 December 2015 to 30 November 2016 shall be EUR 17 670 000. The financial reference amount intended to cover the expenditure related to EUAM Ukraine for the period from 1 December 2016 to 30 November 2017 shall be EUR 20 800 000. The financial reference amount intended to cover the expenditure related to EUAM Ukraine for the period from 1 December 2017 to 31 May 2019 shall be EUR 31 956 069,20. The financial reference amount for the subsequent periods shall be decided by the Council.. (2) in Article 19, the second paragraph is replaced by the following: It shall apply until 31 May 2019.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 December 2017. Done at Brussels, 20 November 2017. For the Council The President M. REPS (1) Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (OJ L 217, 23.7.2014, p. 42). (2) Council Decision (CFSP) 2015/2249 of 3 December 2015 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (OJ L 318, 4.12.2015, p. 38). (3) Council Decision (CFSP) 2016/712 of 12 May 2016 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (OJ L 125, 13.5.2016, p. 11). (4) Council Decision (CFSP) 2016/2083 of 28 November 2016 amending Decision 2014/486/CFSP on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (OJ L 321, 29.11.2016, p. 55).